Exhibit 10.02
 
Graphic [img1.jpg]
 

 
AMENDED AND RESTATED
SECURITY AGREEMENT
(Multiple Use)


1.  THE SECURITY.  The undersigned WPCS INTERNATIONAL INCORPORATED (“WPCS”), a
corporation of the State of Delaware, WPCS INTERNATIONAL – SARASOTA, INC.
(formerly Southeastern Communication Services, Inc., herein “Sarasota”) a
corporation of the State of Florida, WPCS INTERNATIONAL – ST. LOUIS, INC.
(formerly Heinz Corporation, herein “St. Louis”), a corporation of the State of
Missouri, WPCS INTERNATIONAL – LAKEWOOD, INC. (formerly Quality Communications &
Alarm Company, Inc., herein “Lakewood”), a corporation of the State of New
Jersey, WPCS INTERNATIONAL – SUISUN CITY, INC. (formerly Walker Comm Inc.,
herein “Suisun City”), a corporation of the State of California, WPCS
INTERNATIONAL – HARTFORD, INC. (formerly New England Communications Systems,
Inc., herein “Hartford”), a corporation of the State of Connecticut, WPCS
INTERNATIONAL - SEATTLE, INC. (formerly Major Electric Inc., herein “Seattle”),
a corporation of the State of Washington, WPCS INTERNATIONAL – TRENTON, INC.
(formerly Voacolo Electric Incorporated, herein “Trenton”), a corporation of the
State of New Jersey, and WPCS INTERNATIONAL – PORTLAND, INC., a corporation of
the State of Oregon (formerly Midway Electric Company, herein “Portland” and,
collectively with WPCS, Sarasota, St. Louis, Lakewood, Suisun City, Hartford,
Seattle, and Trenton, the “Pledgor”) hereby assigns and grants to BANK OF
AMERICA, N.A., ITS SUBSIDIARIES AND AFFILIATES (collectively, the “Bank”), and
hereby reaffirms the existing assignment and grant to Bank of America, N.A., a
security interest in the following described property now owned or hereafter
acquired by the Pledgor (“Collateral”):


 
(a)  All accounts, contract rights, chattel paper, instruments, deposit
accounts, letter of credit rights, payment intangibles and general intangibles,
including all amounts due to the Pledgor from a factor; rights to payment of
money from the Bank under any Swap Contract (as defined in Paragraph 2 below);
and all returned or repossessed goods which, on sale or lease, resulted in an
account or chattel paper.



 
(b)  All inventory, including all materials, work in process and finished goods.



 
(c)  All machinery, furniture, fixtures and other equipment of every type now
owned or hereafter acquired by the Pledgor, (including, but not limited to, the
equipment described in the attached Equipment Description, if any).



 
(d)  All of the Pledgor’s deposit accounts with the Bank. The Collateral shall
include any renewals or rollovers of the deposit accounts, any successor
accounts, and any general intangibles and choses in action arising therefrom or
related thereto.



 
(e)  All instruments, notes, chattel paper, documents, certificates of deposit,
securities and investment property of every type.  The Collateral shall include
all liens, security agreements, leases and other contracts securing or otherwise
relating to the foregoing.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(f)  All general intangibles, including, but not limited to, (i) all patents,
and all unpatented or unpatentable inventions; (ii) all trademarks, service
marks, and trade names; (iii) all copyrights and literary rights; (iv) all
computer software programs; (v) all mask works of semiconductor chip products;
(vi) all trade secrets, proprietary information, customer lists, manufacturing,
engineering and production plans, drawings, specifications, processes and
systems.  The Collateral shall include all good will connected with or
symbolized by any of such general intangibles; all contract rights, documents,
applications, licenses, materials and other matters related to such general
intangibles; all tangible property embodying or incorporating any such general
intangibles; and all chattel paper and instruments relating to such general
intangibles.



 
(g)  All negotiable and nonnegotiable documents of title covering any
Collateral.



 
(h)  All accessions, attachments and other additions to the Collateral, and all
tools, parts and equipment used in connection with the Collateral.



 
(i)  All substitutes or replacements for any Collateral, all cash or non-cash
proceeds, product, rents and profits of any Collateral, all income, benefits and
property receivable on account of the Collateral, all rights under warranties
and insurance contracts, letters of credit, guaranties or other supporting
obligations covering the Collateral, and any causes of action relating to the
Collateral, and all proceeds (including insurance proceeds) from the sale,
destruction, loss, or other disposition of any of the Collateral and sums due
from a third party which has damaged or destroyed the Collateral or from that
party’s insurer, whether due to judgment, settlement or other process.



 
(j)  All books, data and records pertaining to any Collateral, whether in the
form of a writing, photograph, microfilm or electronic media, including but not
limited to any computer-readable memory and any computer hardware or software
necessary to process such memory (“Books and Records”).



2.  THE INDEBTEDNESS.  The Collateral secures and will secure all Indebtedness
of the Pledgor to the Bank.  Each party obligated under any Indebtedness is
referred to in this Agreement as a “Debtor.”  “Indebtedness” means all debts,
obligations or liabilities now or hereafter existing, absolute or contingent of
the Debtor or any one or more of them to the Bank, whether voluntary or
involuntary, whether due or not due, or whether incurred directly or indirectly
or acquired by the Bank by assignment or otherwise.  Indebtedness shall include,
without limitation, all obligations of the Debtor arising under any loan, credit
card, lease, Automated Clearing House transaction, or Swap Contract.  “Swap
Contract” means any interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, securities puts, calls, collars, options or forwards or
any combination of, or option with respect to, these or similar transactions now
or hereafter entered into between the Debtor and the Bank.


3.  PLEDGOR’S COVENANTS.  The Pledgor represents, covenants and warrants that
unless compliance is waived by the Bank in writing:


 
(a)  The Pledgor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate Books and Records.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(b)  Each Pledgor’s chief executive office and the collateral is located as
specified on Exhibit A attached hereto and made a part hereof.  In addition, the
Pledgor (if not an individual or other unregistered entity), is incorporated in
or organized under the laws of the state specified on such signature page.  The
Pledgor shall give the Bank at least thirty (30) days notice before changing its
chief executive office or state of incorporation or organization.  The Pledgor
will notify the Bank in writing prior to any change in the location of any
Collateral, including the Books and Records.



 
(c)  The Pledgor will notify the Bank in writing prior to any change in the
Pledgor's name, identity or business structure.



 
(d)  Unless otherwise agreed, the Pledgor has not granted and will not grant any
security interest in any of the Collateral except to the Bank, and will keep the
Collateral free of all liens, claims, security interests and encumbrances of any
kind or nature except the security interest of the Bank.



 
(e)  The Pledgor will promptly notify the Bank in writing of any event which
affects the value of the Collateral, the ability of the Pledgor or the Bank to
dispose of the Collateral, or the rights and remedies of the Bank in relation
thereto, including, but not limited to, the levy of any legal process against
any Collateral and the adoption of any marketing order, arrangement or procedure
affecting the Collateral, whether governmental or otherwise.



 
(f)  The Pledgor shall pay all costs necessary to preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect the Bank’s security interest (collectively, the “Collateral
Costs”).  Without waiving the Pledgor's default for failure to make any such
payment, the Bank at its option may pay any such Collateral Costs, and discharge
encumbrances on the Collateral, and such Collateral Costs payments shall be a
part of the Indebtedness and bear interest at the rate set out in the
Indebtedness.  The Pledgor agrees to reimburse the Bank on demand for any
Collateral Costs so incurred.



 
(g)  Until the Bank exercises its rights to make collection, the Pledgor will
diligently collect all Collateral.



 
(h)  If any Collateral is or becomes the subject of any registration
certificate, certificate of deposit or negotiable document of title, including
any warehouse receipt or bill of lading, the Pledgor shall immediately deliver
such document to the Bank, together with any necessary endorsements.



 
(i)  The Pledgor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except with the prior written consent of the Bank;
provided, however, that the Pledgor may sell inventory in the ordinary course of
business.



 
(j)  The Pledgor will maintain and keep in force all risk insurance covering the
Collateral against fire, theft, liability and extended coverages (including
without limitation windstorm coverage and hurricane coverage as applicable), to
the extent that any Collateral is of a type which can be so insured.  Such
insurance shall be in form, amounts, coverages and basis reasonably acceptable
to the Bank, shall require losses to be paid on a replacement cost basis, shall
be issued by insurance companies acceptable to the Bank and include a loss
payable endorsement in favor of the Bank in a form acceptable to the Bank.  Upon
the request of the Bank, the Pledgor will deliver to the Bank a copy of each
insurance policy, or, if permitted by the Bank, a certificate of insurance
listing all insurance in force.



 
(k)  The Pledgor will not attach any Collateral to any real property or fixture
in a manner which might cause such Collateral to become a part thereof unless
the Pledgor first obtains the written consent of any owner, holder of any lien
on the real property or fixture, or other person having an interest in such
property to the removal by the Bank of the Collateral from such real property or
fixture.  Such written consent shall be in form and substance acceptable to the
Bank and shall provide that the Bank has no liability to such owner, holder of
any lien, or any other person.



 
(l)  Exhibit B to this Agreement is a complete list of all patents, trademark
and service mark registrations, copyright registrations, mask work
registrations, and all applications therefor, in which the Pledgor has any
right, title, or interest, throughout the world.  To the extent required by the
Bank in its discretion, the Pledgor will promptly notify the Bank of any
acquisition (by adoption and use, purchase, license or otherwise) of any patent,
trademark or service mark registration, copyright registration, mask work
registration, and applications therefor, and unregistered trademarks and service
marks and copyrights, throughout the world, which are granted or filed or
acquired after the date hereof or which are not listed on the Exhibit.  The
Pledgor authorizes the Bank, without notice to the Pledgor, to modify this
Agreement by amending the Exhibit to include any such Collateral.



 
(m)  The Pledgor will, at its expense, diligently prosecute all patent,
trademark or service mark or copyright applications pending on or after the date
hereof, will maintain in effect all issued patents and will renew all trademark
and service mark registrations, including payment of any and all maintenance and
renewal fees relating thereto, except for such patents, service marks and
trademarks that are being sold, donated or abandoned by the Pledgor pursuant to
the terms of its intellectual property management program.  The Pledgor also
will promptly make application on any patentable but unpatented inventions,
registerable but unregistered trademarks and service marks, and copyrightable
but uncopyrighted works.  The Pledgor will at its expense protect and defend all
rights in the Collateral against any material claims and demands of all persons
other than the Bank and will, at its expense, enforce all rights in the
Collateral against any and all infringers of the Collateral where such
infringement would materially impair the value or use of the Collateral to the
Pledgor or the Bank.  The Pledgor will not license or transfer any of the
Collateral, except for such licenses as are customary in the ordinary course of
the Pledgor's business, or except with the Bank's prior written consent.

 
 
 
 

--------------------------------------------------------------------------------

 

 
4.  ADDITIONAL OPTIONAL REQUIREMENTS.  The Pledgor agrees that the Bank may at
its option at any time, whether or not the Pledgor is in default:


 
(a)  Require the Pledgor to deliver to the Bank (i) copies of or extracts from
the Books and Records, and (ii) information on any contracts or other matters
affecting the Collateral.



 
(b)  Examine the Collateral, including the Books and Records, and make copies of
or extracts from the Books and Records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any Books and Records
are located.



 
(c)  Require the Pledgor to deliver to the Bank any instruments, chattel paper
or letters of credit which are part of the Collateral, and to assign to the Bank
the proceeds of any such letters of credit.



 
(d)  Notify any account debtors, any buyers of the Collateral, or any other
persons of the Bank's interest in the Collateral.



5.  DEFAULTS.  Any one or more of the following shall be a default hereunder:


 
(a)  Any Indebtedness is not paid when due, or any default occurs under any
agreement relating to the Indebtedness, after giving effect to any applicable
grace or cure periods.



 
(b)  The Pledgor breaches any term, provision, warranty or representation under
this Agreement, or under any other obligation of the Pledgor to the Bank, and
such breach remains uncured after any applicable cure period.



 
(c)  The Bank fails to have an enforceable first lien (except for any prior
liens to which the Bank has consented in writing) on or security interest in the
Collateral.



 
(d)  Any custodian, receiver or trustee is appointed to take possession, custody
or control of all or a substantial portion of the property of the Pledgor or of
any guarantor or other party obligated under any Indebtedness.



 
(e)  The Pledgor or any guarantor or other party obligated under any
Indebtedness becomes insolvent, or is generally not paying or admits in writing
its inability to pay its debts as they become due, fails in business, makes a
general assignment for the benefit of creditors, dies, or commences any case,
proceeding or other action under any bankruptcy or other law for the relief of,
or relating to, debtors.



 
(f)  Any case, proceeding or other action is commenced against the Pledgor or
any guarantor or other party obligated under any Indebtedness under any
bankruptcy or other law for the relief of, or relating to, debtors.



 
(g)  Any involuntary lien of any kind or character attaches to any Collateral,
except for liens for taxes not yet due.



 
(h)  The Pledgor has given the Bank any false or misleading information or
representations.



6.  BANK'S REMEDIES AFTER DEFAULT.  In the event of any default, the Bank may do
any one or more of the following, to the extent permitted by law:


 
(a)  Declare any Indebtedness immediately due and payable, without notice or
demand.



 
(b)  Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.



 
(c)  Enforce the security interest of the Bank in any deposit account of the
Pledgor maintained with the Bank by applying such account to the Indebtedness.



 
(d)  Require the Pledgor to obtain the Bank's prior written consent to any sale,
lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory.



 
(e)  Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Bank in kind.



 
(f)  Require the Pledgor to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Bank's exclusive
control.



 
(g)  Require the Pledgor to assemble the Collateral, including the Books and
Records, and make them available to the Bank at a place designated by the Bank.



 
(h)  Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor's equipment, if the Bank deems such use necessary or advisable in
order to take possession of, hold, preserve, process, assemble, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(i)  Demand and collect any payments on and proceeds of the Collateral.  In
connection therewith the Pledgor irrevocably authorizes the Bank to endorse or
sign the Pledgor's name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to the Pledgor
and remove therefrom any payments and proceeds of the Collateral.



 
(j)  Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor.



 
(k)  Use or transfer any of the Pledgor's rights and interests in any
Intellectual Property now owned or hereafter acquired by the Pledgor, if the
Bank deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.  The Pledgor agrees that any such use or transfer shall be without
any additional consideration to the Pledgor.  As used in this paragraph,
"Intellectual Property" includes, but is not limited to, all trade secrets,
computer software, service marks, trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which the Pledgor has any right or
interest, whether by ownership, license, contract or otherwise.



 
(l)  Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral.  The Pledgor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.



 
(m)  Take such measures as the Bank may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the Bank
as the Pledgor's attorney-in-fact to perform all acts and execute all documents
in connection therewith.



 
(n)  Without notice or demand to the Pledgor, set off and apply against any and
all of the Indebtedness any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by the Bank or any of the Bank's agents or affiliates to or for the credit
of the account of the Pledgor or any guarantor or endorser of the Pledgor's
Indebtedness.



 
(o)  Exercise any other remedies available to the Bank at law or in equity.



7.  WAIVER OF JURY TRIAL. EACH PLEDGOR AND BANK EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY NOW OR HEREAFTER HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE UNDERLYING TRANSACTIONS.  EACH BORROWER CERTIFIES THAT NEITHER
BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF ANY SUCH SUIT, SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.


8.  MISCELLANEOUS.


 
(a)  Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Bank to enforce any provision shall not preclude the Bank from
enforcing any such provision thereafter.



 
(b)  The Pledgor shall, at the request of the Bank, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Bank may reasonably deem necessary.



 
(c)  All notes, security agreements, subordination agreements and other
documents executed by the Pledgor or furnished to the Bank in connection with
this Agreement must be in form and substance satisfactory to the Bank.



 
(d)  This Agreement is governed by and shall be interpreted according to federal
law and the laws of the State of New York.  If state or local law and federal
law are inconsistent, or if state or local law is preempted by federal law,
federal law governs.  If the Bank has greater rights or remedies under federal
law, whether as a national bank or otherwise, this paragraph shall not be deemed
to deprive the Bank of such rights and remedies as may be available under
federal law.  Jurisdiction and venue for any action or proceeding to enforce
this Agreement shall be the forum appropriate for such action or proceeding
against the Debtor, to which jurisdiction the Pledgor irrevocably submits and to
which venue the Pledgor waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith.



 
(e)  All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law.  Any single or partial
exercise of any right or remedy shall not preclude the further exercise thereof
or the exercise of any other right or remedy.



 
(f)  All terms not defined herein are used as set forth in the Uniform
Commercial Code.



 
(g)  In the event of any action by the Bank to enforce this Agreement or to
protect the security interest of the Bank in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, the Pledgor agrees to pay immediately the costs and expenses
thereof, together with reasonable attorneys' fees and allocated costs for
in-house legal services to the extent permitted by law.



 
(h)  In the event the Bank seeks to take possession of any or all of the
Collateral by judicial process, the Pledgor hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.



(i)  This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Bank and the Pledgor shall be closed at any time, shall be equally applicable to
any new transactions thereafter.


(j)  The Bank's rights hereunder shall inure to the benefit of its successors
and assigns.  In the event of any assignment or transfer by the Bank of any of
the Indebtedness or the Collateral, the Bank thereafter shall be fully
discharged from any responsibility with respect to the Collateral so assigned or
transferred, but the Bank shall retain all rights and powers hereby given with
respect to any of the Indebtedness or the Collateral not so assigned or
transferred.  All representations, warranties and agreements of the Pledgor if
more than one are joint and several and all shall be binding upon the personal
representatives, heirs, successors and assigns of the Pledgor.


 
(k)  The Pledgor agrees that the Collateral may be sold as provided for in this
Security Agreement and expressly waives any rights of notice of sale,
advertisement procedures, or related provisions granted under applicable law,
including the New York Lien Law.



[Signature pages follow.]
 
 
 

--------------------------------------------------------------------------------

 


The parties executed this Amended and Restated Security Agreement on March 28,
2011, with the intention that it be effective as of February 28, 2011, and
intending to create an instrument executed under seal.




    BANK OF AMERICA, N.A.


    By:  /s/ EDMOND T. GIORGI
Edmond T. Giorgi,
Vice President


    Address for Notices:
    Special Assets Group
    111 Westminster Street
    Mail Stop RI1-102-15-01
    Providence, Rhode Island 02903


ATTEST/WITNESS:                                                                           WPCS
INTERNATIONAL INCORPORATED


By:  /s/ HUIJUAN
WANG                                                                By: /s/
JOSEPH HEATER
Print Name: Huijuan
Wang                                                             Print
Name:  Joseph Heater
Print Title:
Witness                                                                         
Print Title:  Authorized Signatory


    WPCS INTERNATIONAL – SARASOTA, INC.
 
By:  /s/ HUIJUAN
WANG                                                                By: /s/
JOSEPH HEATER
Print Name: Huijuan
Wang                                                             Print
Name:  Joseph Heater
Print Title:
Witness                                                                         
Print Title:  Authorized Signatory


    WPCS INTERNATIONAL – ST. LOUIS, INC.
 
By:  /s/ HUIJUAN
WANG                                                                By: /s/
JOSEPH HEATER
Print Name: Huijuan
Wang                                                             Print
Name:  Joseph Heater
Print Title:
Witness                                                                         
Print Title:  Authorized Signatory


    WPCS INTERNATIONAL – LAKEWOOD, INC.
 
By:  /s/ HUIJUAN
WANG                                                                By: /s/
JOSEPH HEATER
Print Name: Huijuan
Wang                                                             Print
Name:  Joseph Heater
Print Title:
Witness                                                                         
Print Title:  Authorized Signatory


    WPCS INTERNATIONAL – SUISUN CITY, INC.
 
By:  /s/ HUIJUAN
WANG                                                                By: /s/
JOSEPH HEATER
Print Name: Huijuan
Wang                                                             Print
Name:  Joseph Heater
Print Title:
Witness                                                                         
Print Title:  Authorized Signatory


    WPCS INTERNATIONAL – HARTFORD, INC.
 
By:  /s/ HUIJUAN
WANG                                                                By: /s/
JOSEPH HEATER
Print Name: Huijuan
Wang                                                             Print
Name:  Joseph Heater
Print Title:
Witness                                                                         
Print Title:  Authorized Signatory


    WPCS INTERNATIONAL - SEATTLE, INC.
 
By:  /s/ HUIJUAN
WANG                                                                By: /s/
JOSEPH HEATER
Print Name: Huijuan
Wang                                                             Print
Name:  Joseph Heater
Print Title:
Witness                                                                         
Print Title:  Authorized Signatory


    WPCS INTERNATIONAL – TRENTON, INC.
 
By:  /s/ HUIJUAN
WANG                                                                By: /s/
JOSEPH HEATER
Print Name: Huijuan
Wang                                                             Print
Name:  Joseph Heater
Print Title:
Witness                                                                         
Print Title:  Authorized Signatory


    WPCS INTERNATIONAL – PORTLAND, INC.
 


By:  /s/ HUIJUAN
WANG                                                                By: /s/
JOSEPH HEATER
Print Name: Huijuan
Wang                                                             Print
Name:  Joseph Heater
Print Title:
Witness                                                                         
Print Title:  Authorized Signatory






Mailing and Notice Address for each Pledgor:


One East Uwchian Avenue, Suite 301
Exton, Pennsylvania 19341
Attn:  Joseph Heater




Each Pledgor’s state of incorporation is as set forth in the preamble to this
Security Agreement.


The location(s) of each Pledgor’s Books and Records (chief executive office) and
other assets is as set forth in Exhibit A to this Security Agreement.


 
 

--------------------------------------------------------------------------------

 




EXHIBIT A
TO SECURITY AGREMENT:
LOCATIONS OF BORROWERS’ BOOKS, RECORDS
AND PERSONAL PROPETY




NAME OF ENTITY AND ADDRESS(ES)
IDENTIFY WHETHER OWNED, LEASED (NAME AND ADDRESS OF LANDLOR) OR PUBLIC WAREHOUSE
(NAME AND ADDRESS OF OPERATOR) FOR EACH LOCATION:



1.           WPCS:


Location of Books and Records:  One East Uwchlan Avenue, Suite 301, Exton, PA
19341




Other locations:




2.           SARASOTA:


Location of Books and Records: 2017 Cattleman Road, Sarasota, FL 34232




Other locations:




3.           ST LOUIS


Location of Books and Records: 2315 Pine Street, St. Louis, MO 63103




Other locations:   4709 15th Street A, Moline, IL 61265
            15108 FM 359, Hempstead, TX 77445
            222 N. Walnut Street, West Chester, PA 19382
4.           LAKEWOOD


Location of Books and Records: 1985 Swarthmore Avenue, Lakewood, NJ 08701




Other locations:


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A to SECURITY AGREEMENT CONTINUED


5.           SUISUN CITY


Location of Books and Records: 521 Railroad Avenue, Suisun City, CA 94585




Other locations:   14737 Catalina Street, San Leandro, CA 94577
             620 3rd Street, Suite 300, Lincoln, CA 95648
2945 Ramco Street, Suite 130, West Sacramento, CA 95691
             1135 Terminal Way, Suite 114, Reno, NV 89502
6.           HARTFORD


Location of Books and Records: 427 Hayden Station Road, Windsor, CT 06095




Other locations:   317 Meadow Street, Chicopee, MA 01013
             28 Nooseneck Hill Road, Unit #5, West Greenwich, RI 02817


7.           SEATTLE


Location of Books and Records: 18538 142nd Avenue NE, Woodinville, WA 98072




Other locations:




8.           TRENTON


Location of Books and Records: 65 Patterson Avenue, Trenton, NJ 08610




Other locations:




9.           PORTLAND


Location of Books and Records: 1271 Columbia Boulevard, St. Helens, OR 97051




Other locations:






 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
TO SECURITY AGREEMENT
(Intellectual Property)


List, owning entity, all patents, trademark and service mark registrations,
copyright registrations,
mask work registrations, and all applications therefor:




Entity Defined Name
Type of Property
Name or Description
Registration / Application Information
       
WPCS
N/A
N/A
N/A
Sarasota
N/A
N/A
N/A
St Louis
N/A
N/A
N/A
Lakewood
N/A
N/A
N/A
Suisun City
N/A
N/A
N/A
Hartford
N/A
N/A
N/A
Seattle
N/A
N/A
N/A
Trenton
N/A
N/A
N/A
Portland
N/A
N/A
N/A






